Citation Nr: 1700552	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-22 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for chronic cluster headaches with transient aphasia on an extraschedular basis.

2.  Entitlement to an earlier effective date for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and W. O.



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from January 1985 to August 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in July 2014, at which time it was remanded for further development and referral to the Director of Compensation and Pension Service for extraschedular consideration.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The issue of entitlement to an earlier effective date for the grant of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Manifestations of the Veteran's service-connected chronic cluster headaches with aphasia are not in excess those contemplated by the assigned schedular rating.


CONCLUSION OF LAW

The criteria for an extraschedular rating for chronic cluster headaches with aphasia have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter dated February 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service VA and private treatment records, and VA examination reports.  

The Board notes that actions requested in the prior remand have been undertaken.  In October 2014, the Veteran underwent another VA examination.  In May 2016, the Director of Compensation Service reviewed the Veteran's claim and denied the assignment of an extraschedular rating for the Veteran's service-connected cluster headaches with aphasia.  Thus, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries   v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,  1 Vet. App. 49, 53 (1990).

In an October 2011 rating decision, service connection was granted for cluster headaches, to which a 50 percent rating was assigned, effective March 22, 2011.  In that same rating decision, service connection was also granted for trigeminal neuralgia, to which a separate 50 percent disability rating was assigned.  Thereafter, the Veteran appealed the initial rating assigned to his service-connected cluster headaches.  In a March 2016 rating decision, service connection was granted for transient aphasia, secondary to the Veteran's service-connected cluster headaches, and it was included in the 50 percent rating assigned for cluster headaches.  In an April 2016 rating decision, the RO granted TDIU based on the Veteran's service-connected cluster headaches with aphasia and trigeminal neuralgia, effective December 4, 2015.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected cluster headaches with transient aphasia have been rated by analogy under Diagnostic Code 8100, relating to migraines.  Pursuant to Diagnostic Code 8100, a 50 percent disability rating is warranted for very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Dorland's Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd ed. 2012).  Fifty percent is the maximum schedular rating available under Diagnostic Code 8100.  

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating:

commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular standards.  

38 C.F.R 3.321(b).  Additionally, an extraschedular rating may also be assigned based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2015).

A review of the Veteran's private treatment records reveals ongoing treatment for chronic cluster headaches and trigeminal neuralgia.  Treatment records indicate that the Veteran described left-sided head and facial pain on a daily basis with intermittent stabbing pain and pain behind the left eye and around the left jaw.  He also reported sensitivity to hot and cold temperatures, associated tearing and rhinorrhea, and attacks of excruciating pain lasting several hours.  

In a February 2014 letter, one of the Veteran's private physicians indicated that the Veteran suffered from a debilitating condition known as chronic cluster tic syndrome, which is a combination of severe forms of trigeminal neuralgia and chronic cluster headaches.  It was noted that this disorder is characterized by episodes of uncontrolled spasmodic jerking of the facial muscles due to firing of the trigeminal nerve and severe shooting facial pain, which has been described as "electrical shocks."  The physician indicated that these episodes can occur suddenly and last anywhere from seconds to minutes or longer with a duration of days to weeks or longer.  Additionally, chronic cluster headaches can last anywhere from 15 minutes to several hours and have been described as one of the most excruciatingly painful headaches known to medical science.  It was noted that chronic cluster tic syndrome may include associated symptoms such as nasal drainage or congestion, flushing of the skin, watering of the eyes, drooping of the eyelid, constricted pupil, injected conjunctiva and sclera, tearing, facial swelling, diaphoresis, photophobia, nausea, and vomiting.  The neurologist indicated that the Veteran has a chronic form of cluster tic syndrome and experienced more than  three to five attacks per day, with an average duration of three to five hours per episode.  The Veteran's neurologist further opined that his "condition is devastating to all aspects of his life including quality of life, job performance, and even activities of daily living."

A February 2014 letter from the Veteran's former supervisor indicates that concessions were made to accommodate the Veteran's unpredictable symptoms of trigeminal neuralgia and cluster headaches, or cluster tic syndrome.  The supervisor indicated that although the nature of the work permitted the Veteran to work remotely as needed, additional accommodations were made in the form of extended deadlines, which were not sustainable over time and did not constitute good business practice.  The Veteran also submitted several written statements from former coworkers who witnessed the Veteran attempt to work through attacks of severe pain.  

In May 2016, the Veteran submitted a letter from his private neurologist, which indicates that Veteran suffers from a severe form of cluster headaches and trigeminal neuralgia, known as cluster tic syndrome.  The neurologist indicated that the Veteran's condition is very painful and renders him "very disabled in every aspect of life," including the ability to interact successfully and maintain employment. 

The Veteran underwent a VA examination in September 2011, during which he reported progressively worsening intermittent episodes of facial pain with sensitivity to light, sound, smells, and seasonal changes; pain behind the left eye; difficulty chewing and speaking; an inability to close his left eye; neck and shoulder pain; and nausea.   The examination report notes severe sensation of lancinating or electric shock pain, involuntary painless facial twitching or spasm, and weakness of facial muscles.  The Veteran also reported weekly cluster headaches, which were prostrating and lasted for hours.  During these attacks, the Veteran reported pain, speech and visual difficulty, and an inability to concentrate.  The examiner indicated that the Veteran had a tic disorder, which affected the left side of the face, neck, and shoulder region.  A cranial nerve examination revealed left sided facial drooping, decreased sensory/motor on the left side of the face, and weakness with left shoulder shrug.  It was noted that left sided facial drooping typically resolved after an attack.  The diagnoses were cluster headaches and trigeminal neuralgia on the left side.  The Veteran reported working full time as a network administrator, but indicated that his disabilities resulted in increased absenteeism.  He stated that he took medical leave due to his disabilities and would not be able to continue working due to his unreliability.  

During a May 2012 VA cranial nerve examination, the Veteran reported near constant pain related to his trigeminal neuralgia.  He described the pain as left-sided shooting pain of the face and behind the left orbit, which was the site of his recurring cluster headaches, which reportedly occurred three of four times per day, lasting hours each time.  The examiner indicated that the Veteran had severe intermittent pain on the left side of his face and moderate numbness, difficulty speaking, swallowing, and controlling his left eyelid.  During cluster headache attacks, the Veteran reported some blurred vision, dizziness, and difficulty concentrating.  Muscle strength testing revealed mild paralysis of cranial nerves V, VII, and XI on the left side.  A sensory examination of the trigeminal nerve revealed moderate incomplete paralysis on the left side.  The examiner indicated that the Veteran's trigeminal neuralgia affected his ability to maintain consistent attendance at work and could jeopardize his occupation.  

During an October 2014 VA examination, the Veteran reported constant head pain, pulsating or throbbing pain, localized pain to one side of the head, and pain which worsened with physical activity.  The Veteran reported constant left-sided head pain to some degree of intensity.  He also reported non-headache symptoms associated with his headaches, including nausea, vomiting, sensitivity to light and sound, vision changes, sensory changes, and speech difficulty.  The Veteran reported prostrating and prolonged attacks about once a month.  The diagnoses included migraines, cluster headaches, and trigeminal neuralgia.  It was noted that the Veteran's headaches affected his ability to work in that they were exacerbated by any labor intensive work, exposure to extreme temperatures or noxious fumes, and work that is overly stressful mentally.  

During a January 2016 VA examination via telephone interview, the examiner noticed no speech abnormalities, but opined that the Veteran's reported speech disorder is consistent with transient aphasia related to migraine headaches.  

The record also shows that the Veteran enrolled in college courses in 2015.   In a February 2016 e-mail to a VA employee, the Veteran submitted his college course schedule which shows that he was taking three to four classes per day, five days a week.

For the reasons set forth below, the Board finds that the assigned schedular rating and/or ratings contemplate the Veteran's symptomatology and disability level and adequately reflect any impairment in earning capacity.  The Veteran asserts that his service-connected cluster headaches with aphasia are not adequately evaluated under the rating criteria for migraines because cluster headaches are exponentially more severe than migraines.  Although the Veteran indicated that he was satisfied with the 50 percent rating assigned for trigeminal neuralgia, in support of his claim for an extraschedular rating for cluster headaches, he submitted written statements from his physicians, who attributed his severe symptomatology and disability level to chronic cluster tic syndrome, or the combination of severe forms of trigeminal neuralgia and cluster headaches.  Additionally, the February 2014 letter from the Veteran's former supervisor described accommodations made on account of the Veteran's cluster tic syndrome, or combination of trigeminal neuralgia and cluster headaches.  The Board notes that in addition to the 50 percent rating assigned for cluster headaches with aphasia, the Veteran is in receipt of a separate 50 percent rating for trigeminal neuralgia, which equates to a combined 80 percent rating for cluster tic syndrome.  See 38 C.F.R. §§  4.25 (2016).

The Veteran's private treatment providers indicated that his cluster tic syndrome resulted in daily left-sided head and facial pain and very frequent and painful attacks, which may include nausea, double vision, and sensitivity to light, sound, and temperatures.  It was further noted that these attacks severely affect the Veteran's quality of life and his ability to interact successfully, travel, and adapt to and operate within most work environments.  The Veteran has indicated that his aphasia during these attacks has been more frequent, rendering him unable to relay or understand speech.  In summary, the Veteran and his physicians have described symptoms of daily head and facial pain and frequent, painful attacks, which render him essentially powerless and have affected his ability to work.  Nevertheless, throughout the period on appeal prior to December 4, 2015, the Veteran continued to maintain employment, albeit with increased absenteeism.  The Board finds that these symptoms are precisely the symptoms and disability level contemplated by the schedular ratings assigned for the Veteran's cluster tic syndrome, which include complete paralysis of the trigeminal cranial nerve and very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8100, 8205; see also Johnson, 762 F.3d at 1366.

The Veteran also asserts that he is entitled to an extraschedular rating prior to December 4, 2015, in part, because his employer made certain accommodations for him.  However, "[a] high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Furthermore, the diagnostic code under which the Veteran's cluster headaches have been evaluated specifically contemplates "severe economic inadaptability."  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Moreover, the Board notes that the Americans with Disabilities Act (ADA) generally requires employers to provide reasonable adjustments or accommodations to a job or work environment that makes it possible for an individual with a disability to perform job duties when such accommodations would not impose undue hardship.  See 42 U.S.C.A. § 12101, et seq.  Once the Veteran was no longer able to maintain employment with accommodations that were sustainable for his employer, he began receiving TDIU.  Accordingly, the Board finds that an extraschedular rating is not warranted based on work accommodations made for the Veteran prior to December 4, 2015.

Beginning December 4, 2015, the Veteran has been in receipt of TDIU due to his service-connected cluster headaches with aphasia and trigeminal neuralgia, or cluster tic syndrome.  Thus, as of December 4, 2015, the Veteran has been compensated for his inability to maintain employment due to his service-connected disabilities.  See Johnson, 762 F.3d at 1366 (noting that an extraschedular rating "performs a gap-filling function" and  "accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.").  Nevertheless, the Veteran apparently asserts that he is not adequately compensated by the TDIU evaluation because it prevents him from working.  In a December 2016 written statement, the Veteran stated:

I am not employable under most 'normal' circumstances or situations.  I am capable on most days of working at least a little bit; [a] few hours here and there.  I feel that I fully deserve after everything I've been through, at the very least, the opportunity to try and work for myself, around my disabilities as I am able.  Individual unemployability handcuffs my ability, and prevents me from being able the opportunity to try.  

The Veteran further indicated that he believed he could earn between $30,000 and $100,000 or more over the course of one or two years restoring and selling old cars; however, that would require him to forfeit his TDIU benefits.  

The Board emphasizes that disability ratings are based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An extraschedular rating is intended to "commensurate with the average earning capacity impairment" in "the exceptional case where the schedular evaluations are found to be inadequate."  38 C.F.R 3.321(b).  

In this case, the record shows that the Veteran was taking college classes five days a week and has asserted that he is capable of working a few hours a day restoring and selling old cars, for which he believes he could earn as much as $100,000 or more over the course of a year or two.  As such, the Board concludes that the schedular rating assigned for completely prostrating and prolonged attacks productive of severe economic inadaptability adequately reflects the Veteran's level of impairment in earning capacity caused by his service-connected cluster headaches with aphasia.  Accordingly, an extraschedular rating is not warranted for any period on appeal.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's service-connected cluster headaches with aphasia a rating in excess of 50 percent, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

A rating in excess of 50 percent for cluster headaches with transient aphasia is denied.


REMAND

In June 2016, the Veteran filed a notice of disagreement with respect to the issue of entitlement to an earlier effective date for the grant of TDIU.  To date, a statement of the case has not been issued with respect to this issue.  Accordingly, it is remanded to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the claim is REMANDED for the following action:

Issue a statement of the case and notification of the Veteran's appellate rights with respect to the issue of entitlement to an earlier effective date for the grant of TDIU.  See 38 C.F.R. §§ 19.29, 19.30 (2015).  Then, if a timely appeal is perfected, the issue should be returned to the Board for further appellate consideration, if otherwise in order.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


